Citation Nr: 1022120	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD), also claimed as a neurosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2006 rating decision in which the RO, inter 
alia, denied service connection for PTSD, to include 
neurosis.  In September 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2007, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2007.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

On the Veteran's July 2007 substantive appeal, he checked a 
box indicating that he desired a hearing before a Veterans 
Law Judge at a local VA office (Travel Board hearing).  
However, no such hearing has been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Because the RO schedules Travel 
Board hearings, a remand of this matter for the requested 
hearing is warranted. 


Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing.  See 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQQUELINE  E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

